              IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                      MIDDLE DISTRICT OF PENNSYLVANIA

IN RE: Simmons, James,                          :         No. 19-01991-HWV
       Simmons, Keisha                          :
                                                :
                      Debtors.                  :         Chapter 13

                                           ORDER


       AND NOW upon consideration of the Debtors’ Motion to Incur Debt and it further

appearing that no adverse interested having been represented, it is hereby ORDERED and

DECREED that the Debtors are authorized to incur the debt to NE PA Community Federal

Credit Union at the monthly payment of $2,116.00 for the duration of 360 months in order to

refinance the mortgage on their primary residence.




 Dated: March 26, 2021               By the Court,



                                      Henry W. Van Eck, Chief Bankruptcy Judge   (CD)




Case 5:19-bk-01991-HWV           Doc 72 Filed 03/26/21 Entered 03/26/21 10:57:55          Desc
                                 Main Document    Page 1 of 1
